Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION   
  EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email sent by the applicant’s representative Seth Kim on 06/09/2021.

The application has been amended as follows: 
1. (Previously Presented) A display device, comprising: a substrate having a plurality of metal pads; and green semiconductor light emitting elements and blue semiconductor light emitting elements electrically connected to the metal pads through self-assembly, wherein the green semiconductor light emitting elements and the blue semiconductor light emitting elements have identification portions having different shapes to be distinguished while being coupled to the substrate, wherein the green semiconductor light emitting elements and the blue semiconductor light emitting elements respectively comprise: a conductive semiconductor layer; a conductive electrode formed on one surface of the conductive semiconductor layer; an undoped semiconductor layer; and a passivation layer configured to surround the semiconductor light emitting element, and provided with a through hole through which the conductive electrode is exposed, and wherein the identification portion is formed on the undoped semiconductor layer, wherein grooves are formed in the undoped semiconductor layer of the green semiconductor light emitting elements and the undoped semiconductor layer of the blue semiconductor light emitting elements, and patterns formed with the grooves are different in the green semiconductor light emitting elements and the blue semiconductor light emitting elements.  

2. (Canceled)  

3. (Canceled)  

4. (Canceled)  

5. (Canceled)  

6. (Canceled)  

7. (Previously Presented) The display device of claim 1, further comprising: a red semiconductor light emitting element electrically connected to the metal pads through self-assembly
 
8. (Previously Presented) The display device of claim 7, wherein the metal pad comprises: first metal solder electrically connected to a conductive electrode of the green semiconductor light emitting elements and second metal solder electrically connected to a conductive electrode of the blue semiconductor light emitting elements.  

9. (Original) The display device of claim 8, wherein the first metal solder and the second metal solder are formed of materials having different melting points.  

10. (Original) The display device of claim 9, wherein the metal pad further comprises: third metal solder electrically connected to a conductive electrode of the red semiconductor light emitting element, and the third metal solder is formed of a material having a melting point different from that of at least one of the first metal solder and the second metal solder. 
 
11. (Canceled)  


13. (Previously Presented) The display device of claim 1, wherein the shape of the conductive semiconductor layers may be an overall shape of the green semiconductor light emitting elements and the blue semiconductor light emitting elements 

14. (Previously Presented) The display device according to claim 13, wherein the 

15. (Previously Presented) A method of manufacturing a display device, the method comprising: growing green semiconductor light emitting elements and blue semiconductor light emitting elements separately on a growth substrate to grow light emitting structures of the green semiconductor light emitting elements and the blue semiconductor light emitting elements; separating the green semiconductor light emitting elements and the blue semiconductor light emitting elements from the growth substrate, and sequentially coupling them to a substrate through self-assembly in a chamber filled with a fluid, and inspecting whether the green semiconductor light emitting elements and the blue semiconductor light emitting elements are coupled to the preset positions of the substrate, wherein the green semiconductor light emitting elements and the blue semiconductor light emitting elements have identification portions having different shapes to be distinguished while being coupled to the substrate, wherein the green semiconductor light emitting elements and the blue semiconductor light emitting elements respectively comprise: a conductive semiconductor layer; a conductive electrode formed on one surface of the conductive semiconductor layer; an undoped semiconductor layer; and a passivation layer configured to surround the semiconductor light emitting element, and provided with a through hole through which the conductive electrode is exposed, and wherein the identification portion is formed on the undoped semiconductor layer, wherein grooves are formed in the undoped semiconductor layer of the green semiconductor light emitting elements and the undoped semiconductor layer of the blue semiconductor light emitting elements, and patterns formed with the grooves are different in the green semiconductor light emitting elements and the blue semiconductor light emitting elements.  


17. (Previously Presented) The method of claim 15, wherein the green semiconductor light emitting elements and the blue semiconductor light emitting elements are respectively coupled to first metal solder and second metal solder applied to the wiring electrodes of the substrate through soldering.  

18. (Original) The method of claim 17, wherein the first metal solder and the second metal solder have high melting points in the order of the self-assembly.  

19-21. (Canceled)


Allowable Subject Matter
Claims 1, 7-10, 13-15 and 17-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the identification portion is formed on the undoped semiconductor layer, wherein grooves are formed in the undoped semiconductor layer of the green semiconductor light emitting elements and the undoped semiconductor layer of the blue semiconductor light emitting elements, and patterns formed with the grooves are different in the green semiconductor light emitting elements and the blue semiconductor light emitting elements. Claims 7-10 and 13-14 are included likewise as they depend from claim 1.
With respect to claim 15, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, the identification portion is formed on the undoped semiconductor layer, wherein .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 9, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813